Title: II. Oster’s “Articles à Examiner, pour Servir à La Convention,” [18 October 1788]
From: Oster
To: 



[Norfolk, 18 Oct. 1788]

Articles à soumettre à l’Examen de Monsieur Le Comte de Moustiers, Ministre Plénipotentiaire de France, comme étant rélatifs à la Convention qui doit fixer les fonctions et prérogatives des Consuls, Vice-Consuls, Agents et Commissaires, dans les Etats Unis, de la part du Roi; et en France, de la part du Congrès.
Article 1er. Qu’aucun Capitaine Marchand des Etats Unis, ne pourra à peine deembarquer dans son Navire, soit en partant des Ports des Dominions du Roi Très Chrétien, soit en partant des dits Etats Unis, aucun Sujet françois, de quelque qualité et condition qu’il soit, sans, qu’au préalable, il ne soit muni de passeport en bonne forme. Les Passeports, au Sortir des Dominions françoises, seront signés de Sa Majesté, ou des officiers Commandants, ou, des officiers Municipaux des Villes principales de France, ou des Isles, d’où sortiront les Sujets: et au sortir des Dominions des Etats Unis, ils seront signés des ministres plénipotentiaires du Roi auprès du Congrès, ou, de l’un des Consuls ou Vice-Consuls de france, départis dans les dits Etats Unis.
Nota. Cet article rendra les émigrations beaucoup moins faciles, et gênera La sortie des banqueroutiers, Voleurs, malfaiteurs &a. qui se réfugient au continent, où ils mettent le désordre parmi les Nationaux.
2e. Que tout Capitaine marchand des dits Etats unis, allant, soit en france, soit aux Iles françoises, ou qui fera son retour de quelqu’endroit que ce soit dans les Etats Unis, et qui aura des matelôts françois ou des passagers françois à son bord, sera tenu, dans le cas de mort d’aucun d’eux pendant sa traversée, d’en faire la déclaration, sous serment, au lieu òu il abordera en france, ou aux  Iles; et dans les Etats Unis, au consulat de france établi dans l’Etat du port où il abordera: et ce, dans les 24 heures de son arrivée, et d’y déposer, moyennant bonne décharge, signée du Consul, ou Vice-Consul, les preuves de la Mort, ainsi que tous les Effets, meubles, argent, Marchandises, titres et papiers généralement quelconques, qui auront été délaissés, et lesquels, il réprésentera, par Inventaire, duëment signé de lui, de ses officiers majors, et de ses officiers mariniers; et à défaut de ce faire, il pourra être poursuivi au criminel extraordinairement en la justice du Lieu, où son bâtiment sera ancré.
Nota. Cet article paroît des plus conséquens, en ce que les Capitaines Américains ne sont tenus à aucune Déclaration, sur les circonstances de leurs Voyages; et qu’il est très intéressant de Sçavoir ce que deviennent et les Sujets du Roy et leurs propriétés. En fevrier 1788 le Vice Consul de Virginie, a sauvé par hasard et avec beaucoup de peine, des mains d’un capitaine Virginien, venant des Cayes, des Valeurs pour environ 10,000.₶ appartenant à Un Négociant de la Martinique. Voyez: l’Ordonnance de la marine 1er. Vol. art. XI. page 410.
3. Que tous ceux des Sujets des Etats Unis, auxquels il sera adressé, ou consigné des Navires François, seront tenus de les déclarer, conjointement avec le Capitaine commandant, dans les 24 heures de l’arrivée, au Consul, ou Vice Consul du Roy, en résidence dans le Port où arriveront les Navires, et de lui réprésenter les factures originales des Marchandises composant la cargaison, à peine d’y être contraints; et si le Consul, ou Vice Consul, ne résidoit pas dans le port où les Navires seront arrivés, les consignataires, ou Capitaines Commandants, se transporteront au consulat, aussitôt que possible, pour y faire leurs declarations et soumissions d’usage; les dits Consignataires seront néanmoins dispensés de comparoître, en, par eux, remettant aux Capitaines les factures des cargaisons, qui les leur rendront, après que les déclarations auront été faittes.
Nota. Cet article est nécessaire, vû, que sans la réprésentation des factures, on ne pourroit mentionner au vrai dans les consulats, la Nature et Valeur des Cargaisons. Un Négoçiant de Portsmouth en 7bre. 1787, a refusé au Vice Consul de Virginie, de lui communiquer les factures d’un Brigantin françois qui lui étoit consigné.
4e. Que tous ceux des Sujets des Etats Unis, qui reçevront par les Bâtimens de leur Nation, à titre de Consignation ou autrement, des Marchandises appartenant à aucuns des sujets du Roy Très Chrétien, seront expressément tenus, d’en faire la déclaration dans  les 24. heures de l’arrivée et sur factures originales, au Consul, ou Vice Consul de Sa Majesté, établi dans l’Etat du quel, dépendront les ports où arriveront les dits bâtimens, à peine de: . . . .
Nota. Par cet article, on connoîtra dans tous les Consulats, les marchandises qui sortiront du Royaume, par les bâtimens de commerce américains, pour compte des Sujets François, à la consignation des Négoçians du paÿs, et cette connoissance sera quelquefois bien utile, aux personnes qui auront fait des Avances.
5e. Que tous ceux des Capitaines Marchands des Etats Unis, qui prendront des marchandises à frêt, sur ceux des Batimens à leur Commandement, et navigeant sous le pavillon des dits Etats, en sortant du Royaume, ou des Colonies françoises, pour Compte, ou à l’adresse des Sujets du Roy Très Chrétien établis dans les dits Etats Unis, seront tenus à peine de d’en faire la déclaration sur connoissemens dans les 24 heures de l’arrivée, au Consul, ou Vice Consul de Sa Majesté résident dans l’Etat duquel, dépendront les ports, où les dits Bâtimens aborderont.
Nota. Par cet article, on saura ce que deviennent les marchandises qui sortent du Royaume, pour Compte des Sujets françois, et cette Connoissance, sera souvent utiles aux personnes qui en auront fait les avançes.
6e. Que tous ceux des sujets des Etats Unis, qui auront reçu, ou reçevront par consignation, ou autrement, des Déniers, marchandises, ou éffets quelconques, appartenants à aucuns des Sujets de Sa Majesté, seront tenus de reçevoir touttes Saisies ou oppositions, qui leur seront faittes ou données, par le Ministère de La Justice du Paÿs, à la requête de qui il appartiendra, et avec la permission du Consul, ou Vice-Consul de Sa Majesté, départi dans l’Etat du quel, ils seront dépendans, pour la Sûreté et conservation des dits Déniers, marchandises, et éffets, ou, du montant de leur produit en déniers, ou en denrées, dans leurs mains, et ce, sous l’obligation de ne s’en dessaisir, à peine d’en répondre, qu’au préalable, main levée des dites Oppositions et Saisies, n’ait été donnée par les parties intéressées.
Nota. Par cet article, on assurera en tems, les Droits de qui il appartiendra, et on mettra obstacle à bien des friponneries que l’entremise des Americains peut favoriser.
7e. Que tous Jugemens, et Sentençes, qui seront rendues par chacun des Consuls, ou Vice Consuls de Sa Majesté départis dans les Etats Unis, et qui prononceront la remise des Marchandises et autres propriétés quelconques, ou de leur produit, de la part de ceux des Sujets des dits Etats Unis qui en seront nantis, pour  Compte d’aucuns des Sujets du Roy Très Chrétien, seront éxécutoires sur eux, par le Ministère de la Justice du paÿs, trois jours après la Signification qui leur en aura été faitte de la même manière, à la requête de qui il appartiendra, et après que le Chef Magistrat du Lieu, en aura accordé la permission, laquelle, il sera autorisé de délivrer sans difficulté et sans délay, à la premiére demande: Et en cas d’opposition de la part d’aucun des sujets des Etats Unis, à la délivrance des objets qui auront été jugés devoir être remis à qui de Droit, les dits Sujets opposans, seront tenus de faire apparoître leurs motifs d’opposition par écrit aux Demandeurs, au Domicile du Consul, ou Vice Consul, qui aura autorisé les dites poursuites, sous trois jours après la signification qui leur aura été faitte du Jugement ou Sentence, prononçant la susdite délivrance, afin que sur iceux, il soit de suite proçedé ce que de raison, par devant la Justice du paÿs s’il y a lieu.
Nota. Les américains n’aimant point à rendre, et surtout en Virginie; cet article est indispensable.
8e. Qu’aucun des Sujets des Etats Unis, ne pourra sous aucuns prétextes, se préter à cacher, ni à faire cacher, Directement, ni indirectement, aucun batiment françois qui lui seroit adressé ou consigné, soit, en changeant son pavillon à son Entrée dans aucune des riviéres des dits Etats, soit, autrement, à peine de:‥‥
Nota. Cet article arrêtera des malversations, des baratteries, et gênera singuliérement la fraude.
9e. Qu’aucun des Sujets des Etats Unis, ne pourra acheter valablement d’aucun Capitaine, ni d’aucun autre Sujet francois, de quelque qualité, condition qu’il soit, et ni, d’aucun Supercargo, aucun Batiment françois, sans la permission expresse et par écrit du Consul, ou Vice Consul du Roy, à residence dans l’Etat duquel, dépendra le port où sera le bâtiment à vendre, et sans qu’au préalable, le titre de propriété d’icelui et les pouvoirs authentiques de vendre, ne soient réprésentés au dit Consul ou Vice Consul.
Nota. Cet article conservera la propriété des armateurs, et en imposera aux capitaines marchands, qui, généralement, mésusent de la confiance qu’on leur accorde.
10e. Que tous les Navires et Bâtimens de Mer quelconques, qui seront achétés dans les Etats Unis, par aucun des Sujets de Sa Majesté Très Chrétienne pourront être expédiés sans difficultés, du port, ou des ports, où ils se trouveront, par les Consuls, ou Vice Consuls du Roi, à residence dans les Etats duquel, dépendront les dits ports, pour leur destination en france; ou aux Iles françoises, sous le Pavillon de Sa Majesté, et sous les passeports des dits Consuls, ou Vice Consuls.
Nota: Cet article empêchera les Capitaines françois, de prêter serment de fidelité aux Etats Unis, pour conduire en france les batimens achetés dans le Continent, et il ne laissera plus de doute, sur ce que ces sortes de Batimens, ne doivent être expediés et envoyés à leur destinations dans les Dominions de Sa Majesté, que sous les passeports des Consuls, ou Vice Consuls, pour être françisés.
1 le. Qu’en tous tems, il sera permis aux Consuls, et Vice Consuls du Roi, départis dans les Etats Unis, de demander dans les Bureaux des Douanes, ou Naval-offices de leurs départements, tels renseignemens qu’ils jugeront à propos, sur les Batimens François qui y auront fait leurs déclarations d’Entrée ou de Sortie; Et que les Directeurs des dit Bureaux, seront autorizés de les leur fournir, signés d’eux, et Gratis.
Nota. Par cet article, les Consuls et Vice Consuls, seroient quelquefois facilités dans leurs opérations, et pourroient s’assurer de tems à autres, s’il n’est pas entré des Batimens François, sans déclaration.
12e. L’autorité rélative à la police et la Jurisdiction, tant, en matière civile, que criminelle, à bord des Bâtimens et sur les Equipages françois, qui aborderont dans les ports des Etats Unis, ne devant appartenir qu’aux Consuls et Vice Consuls de Sa Majesté, départis dans chacun des dits Etats, il est expressément arrêté, que la Justice d’aucun des dits Etats, n’aura directement, ni indirectement, aucun droit de Jurisdiction sur les dits Batimens et Equipages François; s’il arrivoit cependant, qu’aucun des Sujets des Etats Unis, ayent droits de Suites, contre aucuns des Sujets du Roy, qui se seroient refugiés, ou qui seroient soupçonnés étre réfugiés àbord d’aucuns Batimens François, ils pourront faire apparoître de leurs titres au Consul, ou Vice Consul, ayant la police des ports où seront les bâtimens, qui, en Sa présence, ou çelle d’un de ses Députés, permettra La recherche des Sujets ainsi réfugiés, et les leur fera délivrer sans difficultés: Et S’il arrivoit encore, qu’aucuns criminels soumis aux Loix du Paÿs, vînssent à se réfugier, ou soient soupçonnés s’être refugiés à bord d’aucun Batiment marchand françois, le Consul, ou Vice Consul de Sa Majesté, en permettra la recherche en sa présence, ou celle d’un Député de sa part, à la premiére requisition qui lui en sera faitte par le premier Magistrat du Lieu où sera le dit Batiment, et si les Criminels étoient trouvés, la remise en sera également faitte sans difficulté.

Nota. Sans cet article, les fonctions Consulaires seront toujours exposées à être troublées. En 1784 à Portsmouth en Virginie, on arrêta le Seul officier qui restoit à bord d’un Navire François, pour une dette françoise; Et le Vice Consul du Roy luimême, fût appréhendé pour une somme qu’il ne devoit pas, à la requéte d’un mauvais Sujet francois. Voyez l’Ordonnance 1er. Vol. art. XII. page 252. Cet Article doit suivre l’Art. XIV. de La Convention.
13e. Que par suitte de cette même autorité, les susdits Consuls, ou Vice Consuls, de Sa Majesté, pourront non seulement renvoyer en france, sans aucune difficulté de la pars d’aucuns des Etats Unis, tous ceux des Sujets françois de Vie et conduite scandaleuses qui seront dans leurs départemens, ainsi que tous ceux des françois qui se seront rendus coupables, soit, à terre, envers quelques Sujets de leur Nation, soit en haute mer, à bord des Vaisseaux marchands françois au Service desquels ils seront engagés, ou, sur lesquels ils auroient été passagers, mais encore, tous ceux qui ne seront pas munis de passeports, certificat, ou permission, qui justifient leur départ du Royaume; et pour cet éffet, toutte aide et assistance, sera accordée aux dits Consuls et Vice Consuls, sur leur simple réquisition, tant, de la part des officiers de la Justice du pays, que, de celle de touttes personnes ayant autorité dans l’Etat, duquel, dépendra la ditte Justice.
Nota. La baraterie du Capne. Ferrier, justifie l’absoluë nécessité d’établir cet article. Il contiendra les Sujets dans l’Ordre, et dans le respect qu’ils doivent aux offiçiers du Roi, et sera un obstacle de plus contre les émigrans. Voyez l’Ordonnance 1. Vol. art. XV. page 258. Cet article doit suivre l’ Art.XIV. de la Convention.
14e. Qu’en raison de ce que les consuls ou Vice Consuls de Sa Majesté, départis dans les Etats Unis, sont en leur qualité, chacun dans leurs Départements, chargé de la Direction Générale des Affaires, conçernant le Commerçe, du bien, et de l’Avantage du Corps de la Nation françoise qui y réside, et dont ils sont les chefs et les avocats généraux, et qu’ils ont seuls droit de Jurisdiction, tant, en matière civile, que criminelle, sur les Nationaux, et que ce droit emporte en même tems et necéssairement, l’éxercice plein de la police et de la Discipline envers eux, il est expressément convenu, qu’ils auront une pleine et entiére Jurisdiction sur tous les Navigateurs, Commerçans, et autres Sujets du Roi Très Chrétien qui seront dans l’étenduë de leurs Départemens respectifs, et qu’en conséquence, la Justice de chacun des dits Etats Unis, et touttes personnes y ayant autorité seront tenus de les assister dans  l’éxercice de leurs fonctions, et même, d’emprisonner en prisons des Lieux ou districts, où ils se trouveront, sur leur Simple réquisition, tous Sujets François qu’ils jugeront en avoir encouru la peine, et ce, aux frais des dits Consuls et Vice Consuls, qui les y détiendront tous aussi longtems que les motifs de leur emprisonnement paroîtront l’éxiger.
Nota. Sans cet article, la Jurisdiction Consulaire tombera dans le mépris et sera sans éffets. Voyez l’Ordonnance 1. Vol. art. XII. page 251 & suivantes. Cet article doit suivre l’art. XIV. de la Convention.
15. Que tous Capitaines, Officiers, Maîtres et matelots de Navires marchands françois, qui aborderont dans les ports des Etats Unis, et qui se pourvoiront à la justice du paÿs pour tel motif que ce soit, seront par elle renvoyés devant le Consul ou Vice Consul de Sa Majesté, résident dans l’Etat, où ils se trouveront, comme étant leur Juge Naturel.
Nota. Cet article est une suite conséquente de l’Art. 12 cidessus. Voyez l’Ordonnance 1. Vol. art. XII. page 253. Cet article suivra l’art. XIV. de la Convention.
16e. Que tous Etrangers quelconques, faisant partie de l’Equipage d’un Vaisseau françois, ne devant point étre distingués de ceux de la Nation, les Juges du paÿs ne pourront en aucune maniére les recevoir à plaintes; Vû, que ces Etrangers se seroient engagés au service du Vaisseau, d’obéir au Capitaine, qu’ils se seroient par là, soumis de plein droit à son pavillon, et que par-conséquent, ils se seroient obligés à suivre les Loix de ce Pavillon, et par une suite nécessaire, de reconnoître le Consul, ou Vice Consul de la Nation, pour leur Juge.
Nota. Cet article est très essentiel à établir, pour éviter touttes discussions, et tous conflicts de Jurisdiction. Voyez l’Ordonnance 1. Vol. art. XII. page 253. Cet article suivra l’art. XIV de la Convention.
17e. Que dans tous les Lieux où il n’y aura pas de Consuls, il sera défendu expressément aux Juges du paÿs, de prendre sous aucun prétexte et en aucun cas, connoissance des démêlés qui pourront s’élever entre des Sujets françois, lesquels, ils renverront devant le Consul ou Vice Consul de Sa Majesté, résident dans l’Etat duquel ils se trouveront dépendre, pour leur étre fait droit.
Nota. Cet article est conforme à l’Ordonnance 1. Vol. art. XII page 253 et 254. Cet article suivra l’Art. XIV de la Convention.
18e. Que s’il arrivoit que le Consul, ou Vice Consul de. Sa Majesté, ait besoin d’en venir aux contraintes de rigueurs, soit en cas  de résistance de la part des Navigateurs, Commerçans, et autres Sujets François, qui se rendroient réfractaires à ses Jugemens ou Ordonnances, soit pour faire mettre ses dits Jugemens ou Ordonnances à Exécution, soit enfin; pour faire comparoître devant lui ceux des dits Sujets François qui désobéiroient à ses ordres ou mandats, il pourra réquérir le Ministère des officiers de la Justice du Lieu où il se trouvera, ainsi que tous officiers Militaires, à lui donner toutte aide et assistance, moyennant les droits accoûtumés.
Nota. Sans le pouvoir établi par cet article, la Jurisdiction Consulaire sera sans éfficacité, et les opprimés en amérique, seront toujours Victimes des oppresseurs. Voyez l’Ordonnance 1. Vol. art. XII page 253. Cet Article doit suivre l’Art. XV. de la Convention.
19e. Que tous françois qui n’auront point reconnu l’autorité Consulaire dans aucun des Consulats, ou Vice Consulats de france, établis dans les Etats Unis, ni celle d’aucun des dits Etats, et qui porteront leurs discussions à la Justice du Lieu où ils se trouveront, seront par elle renvoyés au Consul, ou Vice Consul de Sa Majesté résident dans l’Etat, duquel, la ditte justice dépendra, comme étant leur Juge Naturel, et soumis naturellement à leur Consulat.
Nota. Les discussions de françois à françois, compromettant presque toujours les intérêts de quelques absens, et les Juges du pays, n’étant point au fait des Loix du Royaume, on pense qu’il seroit bien sage, d’établir cet article, qui, d’ailleurs, est conforme à l’Ordonnance 1. Vol. art. XII page 251. 252. 253 et 254. Quelquefois aussi, il y a des discussions qu’il convient pour l’honneur de la Nation, d’étouffer et d’ensevelir dans les Consulats.
20e. Que si dans les Lieux, où il n’y aura pas de Consul, main forte étoit demandée aux Juges du pays, par le Capitaine d’un Vaisseau, à l’éffet d’obliger son Equipage à rendre le Service au Navire, ils la lui feront donner sans délay, à la charge d’en payer les frais, lesquels, seront réglés par le Chef Magistrat.
Nota. De cet article, dépend le maintien des Equipages, et le bon ordre à bord des Bâtimens. Voyez l’Ordonnance 1er. Vol. Art. XII. page 254.
21e. La faveur du Commerçe maritime et l’intérêt qu’ont beaucoup de personnes à ce que le Voyage d’un Navire ne soit pas retardé, éxigeant naturellement, qu’il ne soit pas en éffet retardé pour un intérêt purement civil, particulier, et non privilégié; il est essentiellement convenu, qu’aucun capitaine, officier, maitre, ou Matelôt de Navire marchand françois, étant à bord, ou à terre, et  dont leur Navire sera prêt à faire Voile, ne pourront étre arrêtés pour dettes civiles faittes dans le paÿs, ni ailleurs, mais les créanciers avec la permission du Consul, ou Vice Consul de Sa Majesté, ayant pour ce qui le concerne, la police du port où sera le bâtiment, pourra faire éxécuter, saisir, et vendre ce qu’il trouvera dans le Navire appartenans à son débiteur, à l’Exception néanmoins, de ses hardes, et de ses armes.
Et dans le cas, où il s’agira de crime, ou d’une dette proçédant de crime, qui seroit contraire aux Intérêts de quelqu’un des Sujets des Etats Unis, le Capitaine, l’Officier, le maître, ou le matelot coupable, pourra étre demandé par le premier Magistrat du Lieu et par Ecrit, au dit Consul, ou Vice Consul en exercice, qui en permettra l’enlévement à bord du Bâtiment, en quelque tems que ce soit et sans difficulté.
Il est particuliéremens entendu par cet Article, que les dettes qui seront contractées envers aucuns des Sujets des Etats Unis, par aucuns des Capitaines, Officiers, Maitres ou Matelots François, à raison du Voyage du Bâtiment, sur lequel ils seront engagés, telles que celles causées pour hardes, et Vêtemens, achetés à l’occasion du Voyage, ou pour achapts d’éffets et marchandises Nécessaires au Vaisseau et payables comptant, seront exception en Matière Civile, et que pour raison d’icelles, celui, ou ceux des dits Capitaines, officiers, maîtres ou matelôts, qui les auront contractées, pourront être poursuivis et arrêtés, partout où ils se trouveront, moyennant touttes fois, que le Consul, ou Vice Consul du Roi en ait autorisé la poursuite, après avoir reconnu la Validité de la Démande.
Nota. Par cet Article, les bâtimens seront moins exposés à être arrêtés au moment de leurs départs, et les habitans du paÿs, seront moins tentés de faire des Crédits, aux gens de Mer: on trouvera peut-être à propos, de stipuler, que les espéces de dettes ci dessus, ne pourront étre faittes sans la permission des Consuls, ou Vice Consuls. Voyez l’Ordonnance 1. Vol. art. XIV. page 399.
22e. Qu’il sera permis au Consul, ou Vice Consul de Sa Majesté, ou à toute personne députée par l’un d’eux et munie de son pouvoir, sur avis à lui, ou à eux donné, qu’aucuns matelôts, Déserteurs, malfaicteurs, ou Débiteurs, et autres Sujets du Roi Très Chrétien, se seroient retirés, ou cachés à bord d’un Bâtiment appartenant à quelqu’un des Sujets des Etats unis, dans un port dépendant de l’Etat, dans lequel, le Consul, ou Vice Consul sera départi, d’aller à bord de tel Bâtiment, avec la permission du Chef Magistrat, qui la délivrera sans difficulté, faire la Visite en présence  du Capitaine ou Lieutenant, et d’en retirer toutte personne, ou personnes y cachées, ou retirées.
Nota. Cet article à établir, pour visiter au besoin les bâtimens américains, contribuera beaucoup à arrêter la Désertion des Matelôts, et en imposera Singuliérement aux Brigands.
23e. Qu’en cas que le dit Consul, ou Vice Consul, ou autre personne par eux députée, ait quelque raison de soupçonner qu’un, ou plusieurs Matelots François, deserteurs, Débiteurs, ou malfaicteurs, ou autres Sujets du Roy Très Chrétien fussent cachés dans quelques maisons ou autres endroits; sur la Déclaration des soupcons appuyée du Serment du Consul ou du Vice Consul, ou de leur Député, devant un Juge de paix du Lieu, où seront présumés retirés ceux des dits Sujets, le dit Juge de paix, sera autorisé de permettre, par un warrant spécial, signé de luy, au dit Consul ou Vice Consul, ou leur Député, qu’il fera assister d’un connestable nommé dans le dit Warrant, d’entrer dans telle maison, ou autre endroit, et en retirer les personnes y cachées.
Nota. Cet article autorisant la Visite dans les maisons, produira les mêmes Effets que l’art. 22 ci-dessus.
24e. Qu’il sera défendu à touts Naval-Officiers des Etats Unis, de reçevoir à déclaration, soit à l’entrée, soit à la sortie, aucuns Bâtimens françois, qu’au préalable les Capitaines Commandans, ne se soient présentés au Consulat de france, et qu’ils ne leur aÿent fait apparoître selon la Circonstance, d’un Certificat de Comparution, ou d’un permis de sortir, signé du Consul, ou Vice Consul de Sa Majesté.
Nota. Au moyen de cet article, les Consuls ou Vice Consuls, seront plus éxactement informés de l’arrivée et du départ des batimens, et il en imposera à la fraude.
25e. Que les Expéditions des Capitaines des Batimens françois qui aborderont dans les ports des Etats Unis, ne seront jamais retenuës dans aucuns des Bureaux de Douanes, où, ils feront leurs déclarations d’entrées: chacun des Capitaines devant indispensablement en justifier dans les 24 heures de leur arrivée, au Consul, ou Vice Consul du Roy, ayant la police du port où il abordera.
Nota. Sans la réprésentation des Expéditions des Navires, que quelquefois on retient dans les bureaux des Naval Offices, les Consuls ou Vice Consuls, ne peuvent reconnoître les Capitaines: au contraire, ils doivent les Soupçonner fautifs. Voyez l’Ordonnance 1. Vol. Art. V. page 300.
26e. Que tous ceux des Sujets françois qui ne seront plus Soumis aux Loix de Sa Majesté, pour avoir prêté serment de fidelité aux Etats Unis depuis l’Indépendance, pourront toujours étre poursuivis aux consulats de france établis dans les dits Etats, par ceux des Sujets du Roi, restés fidèles, avec lesquels ils auroient contracté des Engagemens antérieurement à leurs Serments.
Nota. Cet article est des plus conséquents; il fera restituer des sommes considérables aux Sujets du Royaume, qui ne doivent point étre Victimes de la perfidie de ceux de leurs Débiteurs, qui ont pris le serment d’allégeance avec dessein de ne jamais payer, ni de rendre aucuns comptes. Sans cet article, les Etats Unis ruineront la france.
27e. Que tous pouvoirs, procurations, et généralemens tous autres Actes passés devant les Notaires Royaux de france, dument légalisés par le Ministre Plénipotentiaire du Congrés auprès de la Cour de France, ou par le Ministre plénipotentiaire de Sa Majesté auprès du Congrès des Etats Unis, seront admis comme piéces Légales, pour servir aux proçédures survenuës, ou qui pourront survenir entre les Sujets de Sa Majesté, et ceux des dits Etats Unis, dans les Tribunaux, des dits Etats.
Nota. Cet article n’est pas moins intéressant que le 26e. cy dessus, et doit suivre l’Art. VIII. de la Convention.
28. Que tous les biens, meubles, et immeubles, généralement quelconques, qui pourront appartenir dans les Etats Unis, à tous ceux des Sujets françois qui auront contracté des Engagemens envers des Sujets françois, et qui auront été condamnés à les Satisfaire, soit par Sentences renduës par aucuns des Consuls, ou Vice Consuls de Sa Majesté départis dans les dits Etats, soit, par Sentences arbitrales homologuées et déposées dans aucunes des Chancelleries des dits Consuls ou Vice Consuls, ou soit encore par Jugements ou Sentences renduës dans les Tribunaux de France, ou dans ceux des Iles françoises, depuis la Déclaration de l’Indépendance, seront saisissables, et pourront étre vendûs à l’Extraordinaire en Venduë publique, selon les Us et coutûmes du Pays, par les offiçiers de la Justice du Lieu où les Saisies auront été faittes, à la requéte du Demandeur, et en Vertu, tant, de Ses Tîtres, que de l’autorisation expresse du Consul, ou Vice Consul à résidence dans l’Etat, où les dits biens Saisis seront Situés.
Nota. La Loy de Virginie ne permettant pas la Saisie, ni la Vente des Immeubles des Débiteurs, ni même celle des Immeubles qu’ils auroient acquis avec la fortune d’autrui, à moins que les débiteurs ne les ayent expressément hypothequés: On conçoit que cet article est des plus indispensables à établir, pour la Sûreté des Intérêts des Créançiers François; il seroit même à Souhaiter, qu’il  pût s’étendre envers tous les Débiteurs Américains, et cela seroit d’autant plus juste, que la Nation Américaine, jouit en France, de tous les Droits et privilèges des François.
29e. II est aussi expressément convenû, qu’aucun des sujets des Etats Unis, ne pourra directement, ni indirectement, pour quelque cause que ce soit, et en aucun temps, prêter frauduleusement son nom, aux fins de cacher, retenir, ou acheter aucuns biens, meubles, ou immeubles dans l’Etenduë des dits Etats Unis, pour Compte et profit d’aucun des Sujets du Roi Très Chrétien qui en auroit fourni ou devroit fournir la Valeur, à peine par les contrevenans, d’être poursuivis extraordinairement, et punis èxemplairement, à la réquisition de qui il appartiendra.
Nota. Par cet article, les Créanciers francois seront moins assujettis aux friponneries de leurs Debiteurs qui se réfugient en Amérique.
30e. Qu’il sera remis par le Gouverneur de chacun des Etats Unis, au Consul, ou Vice Consul de Sa Majesté à résidence dans chacun d’eux, une Liste éxacte et par date, duëment certifiée, de tous les Sujets François qui auront pris le Serment d’allégeance dans les différents Comtés des dits Etats, depuis la Déclaration de l’Indépendance, jusqu’au jour de la Conclusion finale de la présente Convention: et qu’une pareille Liste de tous les François, qui, à l’avenir, se rangeront sous le pavillon des Etats, sera fournie par chacun des Gouverneurs, à chacun des dits Consuls ou Vice Consuls, tous les Six mois, à compter de la Date de la dite Convention. Les Consuls, ou Vice Consuls, départis dans les Etats Unis, fourniront éxactement de Leur Côté, aux Gouverneurs, la Liste de tous ceux des Sujets François, qui, dans leurs Consulats, se seront rangés Sous la Bannière de Sa Majesté.
Nota. La Liste demandée, en donnant la connoissance désirable, de tous ceux qui ne sont plus françois soumis aux Loix de Sa Majesté, et qu’il convient de rayer des régistres des Consuls et Vice Consuls, fera aussi connoître tous ceux qui n’auront encore reconnu aucune autorité, ainsi que tous ceux qui jouissent du bénéfice des Deux pavillons, et trompent impunément par ce moyen, tous ceux avec lesquels ils trafiquent.
31e. Que tout Capitaine Marchand des Etats Unis, qui engagera sans permission du Consul, ou Vice Consul du port où il sera en rade, ou qui débauchera Un, ou plusieurs matelots engagés au Service d’un Batiment françois, sera puni par 15 Jours de prison, et en outre, condamné à 200₶. Tournois d’amende par  homme, au profit du Capitaine qui reprendra son Matelot. Voyez l’Ordonnance 1er. Vol. Art. VII. page 392.
Nota. Cet article doit suivre l’Article XII. de la Convention. Il contribuera à arrêter la désertion.
32e. Que chacun des Consuls, ou Vice Consuls, dans leurs Departemens respectifs, pourront faire arrêter et détenir dans les prisons du paÿs à leurs fraix, tous Capitaines, Offiçiers de Navire, et tous Matelôts déserteurs de leurs Nations respectives, ou les renvoyer, et faire transporter hors du paÿs.
Il suffira pour prouver que les Capitaines, officiers ou Matelôts Déserteurs, appartiennent à l’une des Nations respectives &a. Voyez la suite à l’Article XII. de la Convention.
Nota. Cet article est à réfondre dans l’Art. XII, de la Convention: par les dénominations qui y sont faites, on évitera les Interprétations toujours défavorables des officiers de la Justice Américaine. Le Vice Consul de Virginie observe, qu’il n’a jamais réclamé d’autres Déserteurs, que ceux de l’Equipage du Brigantin le David, Capitaine Ferrier, qui lui ont été refusés par le Gouvernement, nonobstant la loi de 1779.
33e. Que conformément à l’Article XI. du traité d’Amitie et de Commerce d’entre le Roi Très Chrétien, et les Etats Unis, tous ceux des Sujets de Sa Majesté qui ont acquis, ou qui acquéreront des biens immeubles dans aucuns des dits Etats, pourront en jouir et en disposer à leur Volonté, sans qu’ils ayent besoin d’obtenir des Lettres de naturalité, ni de prendre aucune autre précaution; et sans que, durant la jouïssance des dits biens, ils puissent étre assujettis à de plus grandes taxes ou Droits quelconques, que ceux dont les Sujets des dits Etats Unis seront chargés en raison de leurs Biens.
Il est de plus convenû, que tous ceux des Sujets du Roi Très Chrétien, devenus, ou qui pourront devenir propriétaires de biens fonds dans les dits Etats, sans avoir pris le Serment d’allégeance, ne pourront sous aucun prétexte, être forçés au Service de la Milice du paÿs, mais ils seront tenus de se faire réprésenter à leurs fraix, si mieux ils n’aiment se présenter en personne.
Les Sujets des Etats Unis jouïront de leur Côté, dans toutes les Dominions du Roy Très Chrétien, d’une entiére et parfaite réciproçité des Stipulations renfermées dans le présent Article.
Nota. On pense qu’il seroit à propos d’insérer cet article dans la Convention; vû que l’Art. XI du traité d’amitié et de Commerçe est encore peu connu, et que les Américains persuadent aux Sujets du Roy, qu’ils ne peuvent acquérir des biens dans les Etats Unis,  sans prendre le serment d’allégeance. A la connoissance du Vice Consul, il est plusieurs Sujets en Virginie qui, sous ce prétexte, ont renoncé à la Banniére de Sa Majesté. Cet article doit suivre l’Article 16e. de la Convention.
34e. Qu’il ne pourra sous aucun prétexte, être délivré par aucun des dits Etats Unis, à aucun Capitaine de Marine Françoise, aucune permission, Commission, ni Expédition Américaine, pour naviguer aucun Batiment Marchand sous le pavillon des dits Etats, sans qu’il ne soit muni de la permission expresse du Ministre Plenipotentiaire du Roy auprès du Congrès.
Nota. Au moyen de cet article, on évitera les doubles pavillons, et on empêchera d’autant, les malversations des Capitaines, des Agens francois, et de tous autres, concernés dans les Batimens et les Cargaisons, qui, dès lors qu’ils sont sous Pavillon Américain, ni peuvent plus être surveillés par les Consuls. Cet article doit suivre le 10eme., ci dessus.

IL EST ENTENDU, QUE LES 34. ARTICLES CI DESSUS, DOIVENT ÉTRE RENDUS RÉCIPROQUES.

